Title: To Alexander Hamilton from George Washington, [29 May 1794]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, May 29, 1794]
Sir,

As the million of dollars, granted by the Act of the 20th of march, last, was certainly for the objects in Algiers, I was anxious that some steps should be taken concerning the money. But as you represent in your letter of the 27th instant, that this cannot be done yet, you will inform me when you shall find that it can be done; and in the mean time, I wish to know, whether some provisions could not be made for borrowing it if an opening should hereafter appear for a treaty with Algiers, and for the redemption of our unhappy fellow-citizens there.

Philada. 29. May 1794
Geo: Washington

